PER CURIAM.
Harold Kevin Scott appeals his conviction for a lewd and lascivious act in violation of section 800.04, Florida Statutes (1993). This court originally issued a per curiam affir-mance of Scott’s conviction and sentence. In a motion for certification, Scott suggests conflict with Smith v. State, 674 So.2d 791 (Fla. 5th DCA 1996). Although we share some of Scott’s counsel’s concerns regarding the facts of this ease, in order for us to reach the same result as was reached in Smith (that the appellant was denied a fair trial) we would have to make factual determinations that are beyond the scope of our appellate function. The affirmance of Scott’s conviction does not conflict with any legal holding in Smith.
Additionally, the majority of the legal errors presented in this appeal were not preserved by a contemporaneous objection at trial. Accordingly, we adhere to our affir-mance of Scott’s conviction and sentence.
FRANK, A.C.J., and BLUE and LAZZARA, JJ., concur.